Citation Nr: 1824672	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-61 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to September 1960.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Oakland, California has current jurisdiction over these claims.  

The Veteran waived a hearing before the Board in his December 2016 substantive appeal, via a VA Form 9. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus and bilateral hearing loss as defined by VA regulations.  

2.  The Veteran was exposed to loud noises (acoustic trauma) to both ears during service. 

3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service or manifest to a compensable degree within one year of separation. 

4.  Symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation. 

6.  The Veteran's bilateral hearing loss and tinnitus are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties 

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss and tinnitus are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to describe observable symptoms, such as ringing in the ears and loss of hearing, as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  Further, he also reports a flight surgeon during service predicted he would have gradual hearing loss later in life from the noise exposure during service.  

As an initial matter, the Veteran has a bilateral sensorineural hearing loss disability that meets the criteria of 38 C.F.R. § 3.385 and has a current tinnitus disability.  See September 2014 VA examination report.  

The Veteran's service personnel records reflect that he was an aviation boatswain's mate on the U.S.S. Essex.  In a September 2014 notice of disagreement, the Veteran indicated that he was exposed to noise on the flight deck during service to include jet noise, turbo noise, propeller noise, noise from aircraft taking off and landing, noise from loading and unloading aircraft, fueling aircraft, and equipment noises.  After review of the record, the Board finds that the Veteran was exposed to acoustic trauma in service.  

Service treatment records are negative for any complaints or diagnosis for hearing loss or tinnitus.  At his enlistment and separation examination, the Veteran had a normal whisper test bilaterally.  The Board notes that whisper tests are not sensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  Therefore, whisper tests are not considered reliable evidence of normal hearing or hearing impairment.  Additionally, the Veteran does not assert that he observed reduced hearing loss or tinnitus during service.  The Veteran reported to the VA examiner that the tinnitus had been present for many years, but does not specifically relate onset to anytime during service.  The Veteran did not report when he first observed a reduction in hearing acuity specifically, but said it had onset "many years ago" in the September 2014 VA examination.  As such, the Board finds that the Veteran's bilateral hearing loss and tinnitus were not chronic in service.

The Veteran also has not asserted that he observed reduced hearing acuity or tinnitus shortly after service.  The Board has also finds that the evidence of record does not establish any clinical manifestations of hearing loss or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a)(3).

Next, the Board finds that symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.  The Veteran first filed his claim for bilateral hearing loss and tinnitus in November 2013 and the first evidence of treatment for hearing loss is found in a November 2013 private audiogram submitted with the claim, more than 54 years after service separation.  In a September 2014 VA audiology record, the Veteran reported having bilateral tinnitus that began "many years" ago and that it has "always been there."  At that time or at any other time during the claims period, the Veteran has not reported that his hearing loss or tinnitus began in service.  The Board finds that this long lapse of time between service separation and a diagnosis of tinnitus or hearing loss is one factor that weighs against a finding that the Veteran's bilateral hearing loss or tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Further, the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to active service.  The Veteran was afforded a VA examination in September 2014.  The September 2014 VA medical opinion noted that service treatment records did not show any reports of, treatment for, or diagnosis of hearing loss during service.  The Veteran's entrance and separation evaluations indicated normal hearing via the whisper test; the examiner noted that this did not provide frequency specific information.  That notwithstanding, the examiner stated that hearing loss was not identified within 12 months of separation to a compensable degree.  Moreover, the examiner considered the Veteran's reports that he did not have a history of ear infections, ear surgery, or head trauma.  After discharge separation, the Veteran was employed as a bus driver for 35 years until he retired in 2005.  Further, it was noted that during a comprehensive audiological evaluation performed by VA in September 2014, the audiologist cited medical literature that studied the prevalence of hearing loss in Veterans and non-veterans.  Essentially, the study found that "hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age, but were not significantly different for veterans and non-veterans."  The examiner concluded it would be difficult to attribute the Veteran's current hearing impairment to service without considering other factors that affect hearing loss such as aging, health issues, history of middle ear problems, and post-discharge noise exposure 54 years after service.  

Finally, after considering the Veteran's military occupational specialty, the claims file, and the Veteran's statements, the audiologist concluded that based on this body of evidence, the Veteran's bilateral hearing loss was less likely as not related to active service.  Further, the audiologist opined that the tinnitus is at least as likely related to the Veteran's hearing loss, as the first report of tinnitus were 54 years after service discharge, there were no complaints of tinnitus during service or shortly after service, and the Veteran did not report his tinnitus began in service.  However, because the bilateral hearing loss did not have onset or was otherwise related to service, neither was the tinnitus.  

The Veteran, in a December 2016 statement, reported that a flight surgeon told him during service he would have hearing loss from the noise exposure later in life.  Although the Board does not doubt the credibility of the Veteran in reporting this conversation, the Board finds that the surgeon's predictions 54 years earlier to be speculative.  Because the only record of this conversation is from the Veteran's memory more than 54 years after the fact, the Board cannot evaluate the competency of this medical opinion to weigh it against the only medical opinion of record.  

The Board finds that the September 2014 VA medical opinion discussed above is highly probative as to the etiology of the Veteran's hearing loss and tinnitus.  The examiner reviewed the claims file, discussed relevant medical evidence of record, and provided rationales in support of the opinions.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss and tinnitus to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss and tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the VA audiologist who reviewed the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.  

Additionally the Board has considered the Veteran's representative's assertions that the medical literature cited by the examiner only compared veteran and non-veterans instead of specifically comparing veteran's with a similar level of noise exposure in service to non-veterans.  However, the Board finds this unpersuasive as the Veteran has not provided any medical studies or articles to support his position, and this study was only one piece of evidence that led the audiologist to the conclusion that the bilateral hearing loss was less likely as not related to service.  Further, the representative maintains that, even though the Veteran does not recall specifically when the tinnitus began, he should be given the benefit of the doubt when he reports it began "many years ago."  The Board finds this statement to also be to general in nature as discharge from service was approximately 54 years ago.  By "many years ago," the Veteran could have meant 20, 30, or 35 years ago, but that would still indicate that onset occurred many years after service.  The Veteran's statements are too general to relate the onset of tinnitus to service.  Finally, the representative asserts that a veteran can experience tinnitus without experiencing bilateral hearing loss.  The Board acknowledges this is true, but is unpersuaded because this Veteran experiences both tinnitus and bilateral hearing loss, the only competent medical opinion of record indicates the tinnitus is more likely than not related to the bilateral hearing loss, and neither the bilateral hearing loss nor the tinnitus had onset during service and the bilateral hearing loss is less likely as not related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


